Name: Council Regulation (EEC) No 3906/92 of 19 December 1992 establishing, for 1993, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 394/ 17 COUNCIL REGULATION (EEC) No 3906 /92 of 19 December 1992 establishing, for 1993 , certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State , other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain Whereas the specific conditions governing the fishing activities of such vessels should be laid down; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 (*), as well as to the specific procedures drawn up in accordance with Article 164 (4) of the Act of Accession, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 164 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 164 of the Act of Accession, it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in Atlantic waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain and covered by the International Council for the Exploration of the Sea (ICES); Whereas these possibilities are determined, with respect to species subject to the system of total allowable catches (TACs) and quotas , on the basis of the fishing possibilities allocated and, with respect to species not subject to the TAC and quota system, according to the relative stability of stocks and the need to ensure their conservation; Whereas specialized fishing activities shall be carried qut with the same quantitative limits as those specified for Spanish vessels authorized to carry out their fishing activities in the waters of Member States apartr from Portugal ; Article 1 The number of vessels flying the flag of a Member State of the Community, other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain as provided for in Article 164 of the Act of Accession and the procedures governing access , shall be as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force in 1 January 1993 . It shall be applicable until 31 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1992. For the Council The President J. GUMMER ( i ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . Regulation as amended by Regulation (EEC) No 3483 / 88 (OJ No L 306, 11 . 11 . 1988 , P. 2 ). No L 394 / 18 Official Journal of the European Communities 31 . 12 . 92 ANNEX EEC  SPAIN I. General fishing Total number of vessels Species ICES zone (*) Fishing gear Period of fishing authorizationBasic list Periodic list Hake VIII , IX Long-lines, trawls , , . , (vessels over 100 GRT)(Merlucctus merlucctus) Monkfish VIII , IX Trawl (Lophius piscatorius) (Lophius boudegassa) Megrim VIII , IX Trawl (Lepidorhombus whiffiagonis) (Lepidorhombus boscii) Norway lobster VIII , IX Trawl (Nephrops norvegicus) Pollack VIII , IX Trawl (Pollachius pollacbius) 10 (France) 5 0 (France) Year round Year round Year round Year round Year round (!) Waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain. (2) Total number of standard vessels per Member State; standard vessel means a vessel having a brake horsepower equal to 700 horsepower (bhp). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 (2) of the Act of Accession. II . Specialized fishing Total number of vessels Species ICES zone ( ») Fishing gear Period of fishing authorizationBasic list Periodic list Year round Year round Between 1 March and 30 June Between 1 July and 31 October All VIII , IX Long-lines 25 10 (vessels under 100 GRT) Rods  64 (vessels under 50 GRT) Anchovy VIII Seine 40 (Engraulis encrasicholus) (France) as main catch Anchovy VIII Seine 20 (Engraulis encrasicholus) (France) as live bait Sardine VIII Seine 71 40 (Sardina pilcharius) (vessels under 100 GRT) (France) (France) Between 1 JÃ nuary and 28 February between 1 July and 31 December (*) Waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain . Species Quantity( tonnes) ICES zone ( ! ) Authorized fishing gear Total number of vessels Period of fishing authorization Unlimited Year roundThunnidae Unlimited VIII , IX All exceptgill-nets ( J ) Waters falling under the sovereignty or within the jurisdiction of the Kingdom of Spain.